           Case 2:20-cv-00164-RAJ-MAT Document 17 Filed 07/20/20 Page 1 of 1




 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7    FAUSTINA PABLO JERONIMO,

 8                          Petitioner,                    CASE NO. C20-0164-RAJ-MAT

 9           v.
                                                           ORDER DIRECTING RESPONDENTS
10    LOWELL CLARK, et al.,                                TO FILE SUPPLEMENTAL REPLY

11                          Respondents.

12

13          The Government filed a notice of supplemental authority regarding the Supreme Court’s

14   recent decision in Department of Homeland Security v. Thuraissigiam, 140 S.Ct. 1959 (2020).

15   (Dkt. 13.) The Court ordered Petitioner to file a supplemental brief regarding the decision (Dkt.

16   15), which she did (Dkt. 16). The Court now ORDERS the Government to file a supplemental

17   reply regarding Thuraissigiam within seven days of the date of this order.

18          The Clerk is directed to send copies of this order to the parties and to the Honorable Richard

19   A. Jones.

20          DATED this 20th day of July, 2020.

21

22
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge
23

     ORDER DIRECTING RESPONDENTS
     TO FILE SUPPLEMENTAL REPLY
     PAGE - 1
